

Exhibit 10.84


OBERON
SECURITIES
November 15, 2005
Mr. Guy Nissenson
Xfone, Inc.
Britannia House
960 High Road
London, N12 9RY
United Kingdom


Fees Due to Oberon Securities, LLC from Xfone, Inc. in connection with past
services and certain transactions


Dear Mr. Nissenson:


This letter serves as a negotiated agreement of all remaining fees due to Oberon
Securities, LLC (“Oberon”) from outstanding retainer payments through the end of
November 2005, non-cash M&A fees related to the acquisition of WS Telecom, Inc.
(for purposes of clarity this does not include fees due to Oberon from either
I-55 Telecommunications, LLC. or I-55 Internet Services, Inc. which shall be
paid upon the closing of those respective transactions), and warrants due from
the financial advisory services provided by Oberon to Xfone, Inc. in conjunction
with fundraising from Laurus Master Fund, Ltd., Crestview Capital Master, LLC,
Burlingame Equity Investors, LP, Burlingame Equity Investors II, LP, and
Burlingame Equity Investors (Offshore), Ltd. 


The following reflects the agreement between the parties with respect to total
and final consideration due to Oberon pursuant to the Finders Agreement and the
Financial Consulting Agreement between the parties for said services /
transactions:
 
Common Shares - $105,000 “Market Value” - defined below
Warrants - 245,000 5-year warrants @ $3.15 strike price


For purposes of this letter agreement, the common shares will be delivered to
Oberon within 7 calendar days of the effectiveness of the covering registration
statement (or at any earlier time as may be requested by Oberon). The specific
number of common shares granted to Oberon on that date shall be equal to (a) the
“Market Value” of the shares of common stock due to Oberon; divided by (b) the
average closing price per share from the three trading days after the date the
“resale” registration statement including such shares has been declared
effective by the SEC (with such average price from this section (b) subject to a
ceiling of $4.00 per share and a floor of $2.00 per share).


I look forward to continuing to work with Xfone on its financing and M&A needs.


Best regards,


/s/ Adam Breslawsky
Adam Breslawsky




Agreed to by:


/s/ Guy Nissenson
Guy Nissenson
Xfone, Inc.
Chief Executive Officer